Title: To George Washington from Captain De Santerre, 27 January 1776
From: Santerre, —— de (Captain)
To: Washington, George



My General
[Cap-Français, Saint-Domingue, 27 January 1776]

I am a french Officer, first Captain of my Regiment I have Served twenty four years, I have been in Germany all the Last war, when I thought to have reapd the fruits of my Long Service & my fatigue, I have been most Cruelly used by a puissant Chief, against whom I have it not in my power to take my revenge, I have demanded justice, intrigue, money & the great Credit of my adversary, have renderd my Complaints of no effect I have quitted forever a Country, where I have experienced Such heartbreaking vexations.
I pray you My General, to Let me Know whether you will grant me an Asylum, & in your Service I will devote to your nation my blood, & the Little fortune which I can pluck from the greedy hands which persecute me I will Serve your Country

with all that Zeal & fidelity which you have a right to expect from an Officer, whom honour has been the only Cause of his misfortunes.
Give me My General, the power, the Glory to die in deffense of your Laws & your Liberty I will become one of your Citizens, I will with pleasure Seal with my blood, this title which I now Solicit from you, if the war Shoud Spare me, I will finish my days amongst your Countrymen, to whom I make account of attaching myself, by the most Sacred ties.
I burn to open the next Campaign with you nor do I desire that you will put the Least Confidence in me untill I have in the field of battle deserved it.
